By the Court, Wallace, C. J.:
The court below instructed the jury as follows: “The single fact, of a sale of all of Packard’s goods, on credit for the greater portion of the purchase-money, when he was irretrievably insolvent, is conclusive as to the intent to hinder, delay and defraud his creditors.”
This instruction cannot be supported. The question of *142fraudulent intent is a question of fact; it is so declared by-statute. “The question of fraudulent intent in all cases arising under the provisions of this act shall be deemed a question of fact and not of law.” The instruction in effect took away from the jury the decision of the question of fact, and established the fraudulent intent by mere legal conclusion from an isolated circumstance. This we held erroneous in Jamison v. King, ante, p. 132, at the present term.
Judgment and order denying a new trial reversed, and cause remanded for a new trial.
Mr. Justice Niles did not express an opinion.